Case: 14-41439      Document: 00513236719         Page: 1    Date Filed: 10/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 14-41439                                  FILED
                                  Summary Calendar                         October 19, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DENIS NOEL FLORES-HERNANDEZ, also known as Denis Noel Hernandez,
also known as Eduardo Sandoval Agosta, also known as Javier Hernandez,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 4:14-CR-44


Before JONES, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Denis Noel Flores-
Hernandez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Flores-Hernandez has filed a response. The record
is not sufficiently developed to allow us to make a fair evaluation of Flores-



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41439     Document: 00513236719     Page: 2    Date Filed: 10/19/2015


                                  No. 14-41439

Hernandez’s claims of ineffective assistance of counsel; we therefore decline to
consider the claims without prejudice to collateral review. See United States
v. Isgar, 739 F.3d 829, 841 (5th Cir.), cert. denied, 135 S. Ct. 123 (2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Flores-Hernandez’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                        2